DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 27 April 2022 to the Non-Final Office Action dated 28 October 2021 is acknowledged.  
Applicants supplemental response and amendment dated 27 May 2022 is acknowledged.  
The supplemental amendment addresses the issues raised by the Examiner in an interview (see the interview summary) and clarifies the claim scope.
Amended claims, dated 27 May 2022 have been entered into the record.

Examiner’s Response
The rejections set forth in the previous office action are overcome in view of the amended claims and response of 27 April 2022.
The rejections under 35 USC 112(b) and 102(a)(1) are overcome for the reasons stated in the response.  See the reasons for allowance below as to the rejection under 35 USC 103 over WANG (WO 2015/070170) in view of SAWADA (US 8,211,919).


Status of the Claims
Claims 1-2, 5-6, 9-13 and 15-25 are allowed. 
Claims 3-4, 7-8 and 14 were cancelled by the Applicant.

Claim Interpretation
For clarity of the record the Examiner notes the following with respect to the limitations of the claims.
Independent claim 1 recites an alternate limitation for the R3 and R5 groups of formula (I): 

    PNG
    media_image1.png
    228
    450
    media_image1.png
    Greyscale

“alternatively, R3 and R5 taken together form a cyclic group having 5 to 7 ring atoms, including 2- 3 ring heteroatoms, wherein the cyclic group is unsubstituted or is optionally substituted with 1 to 3 substituents independently selected from the group consisting of halo, hydroxy, lower alkyl, lower alkoxy, amino, nitro, cyano, C1-C3 perfluoro alkyl, C1-C3 perfluoro alkoxy, carboxyl, aryl and heteroaryl”.
The Examiner notes that examples 74-76 of the specification, shown below, fall into the scope of claim 1 as compounds wherein a is 0; R1 is substituted lower alkyl; R2 is aryl substituted with lower alkoxy; and R3 and R5 taken together form a cyclic group having 7 ring atoms, including 2 ring heteroatoms:

    PNG
    media_image2.png
    292
    337
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    314
    361
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    299
    350
    media_image4.png
    Greyscale


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel ROCK kinase inhibitor compounds of formula I according to independent claims 1 and 15.  The compounds of claim 15 fall entirely into the scope of claim 1.  Claims 9-13 are methods of use of the compounds which reasonably correlate to the results of the specification and the state of the art with respect to ROCK kinase inhibition, see for example Feng (J. Med. Chem. 2016, 59, 6, 2269–2300). 
The closest prior at is represented by either or both of the WANG (WO 2015/070170) and SAWADA (US 8,211,919) references which were cited in the previous office action in grounds of obviousness.  Firstly, Applicant has amended the claims to a genus which is reasonably commensurate in scope with the example species and experimental results described in the specification.  Secondly, Applicant persuasively argues at pages 13-16 of the response that the claims are distinct from the teachings of the cited references.  It is argued that the prior art does not provide a reasonable basis to make the required modification to the required position of a prior art compound and to reasonably expect a successful result.  For example, the Sawada reference teaches a preference for compounds (formula I-III page 7) which differ substantially in structure from those of the claims. There would be no reason to modify any compound of close structure to those claimed, much less to modify it in a way that would lead to a claimed compound.  With respect to the Wang reference, it is argued that the teachings would lead one away from the presently claimed compounds since the several example compounds where the nitrogen atom has an attached substituent are less potent than the corresponding -NH2 compounds.  The Examiner has reviewed the reference and is persuaded that there is not a reasonable basis provided by the teachings of the individual or combined references that would lead one to modify any of the example -NH2 compounds, by attaching a substituent to the nitrogen atom, such as methyl group.  Even if there was, Applicant’s argument that the modification would not predictably lead to a compound with similar or better potency is persuasive.
The present claims are allowable for at least these reasons.

Conclusion
	Claims 1-2, 5-6, 9-13 and 15-25 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625